Per Curiam,
The indictment quashed by the court below was framed under the first section of the Act of June 12, 1878, P. L. 196, which is as follows: “If any person, being an officer, director, superintendent, manager, receiver, employe, agent, attorney, broker, or member of any bank or other body corporate, or public company, municipal or quasi municipal corporation, shall fraudulently take, convert, or apply to his own use, or the use of any other person, any of the money or other property * of such bank, body corporate or company, municipal or quasi municipal corporation, or belonging to any person or persons, corporation or association, and defposited therein, or in possession thereof, he shall be [guilty of a misdemeanor.” The indictment shows on its face that the money which the prosecutrix alleges was embezzled by the defendants did not belong_±o_her, . for the averment is that the same had., been deposited to ! her credit in the banking .institution of 'wEicK the defendants werelnembers. When the money was so deposited it ceased to be the property of the pfosecutrix and Jiecame the. money of the bank: Bank of Northern Liberties v. Jones, 42 Pa. 536; Commercial National Bank v. Henninger, 105 Pa. 496. The indictment, in effect, charges the defendants with embezzling their own moneyT^md it was, therefore, properry quashed.
'The appeal from the action of the Superior Court, sustaining the court below, is dismissed.